 Case 8:21-cv-00721-CEH-SPF Document 1 Filed 03/25/21 Page 1 of 9 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

PAREPA SMITH,

                 Plaintiff                  CASE NO.

                     v.

HEALTHSTAT WELLNESS, INC., a
Foreign Profit Corporation,

              Defendant.
______________________________________/

                                  COMPLAINT

      Plaintiff, PAREPA SMITH (hereinafter “Smith” or “Plaintiff”), files this

Complaint    against      HEALTHSTAT      WELLNESS,       INC.    (hereinafter

“HEALTHSTAT” or “Defendant”), pursuant to the Families First Coronavirus

Response Act (“FFCRA”) and in support of states as follows:

                                 INTRODUCTION

      1.    This is a disability discrimination and retaliation case brought by

Plaintiff, pursuant to the Families First Coronavirus Response Act (“FFCRA”)

and the Emergency Paid Sick Leave Act (“EPSLA”), 29 U.S.C. §216-217 et seq.

and seeks damages, including back pay, liquidated damages, compensatory

and punitive damages, front pay, declaratory and injunctive relief, as well as

her attorneys’ fees and costs.

      2.    Congress enacted the FFCRA, in part, to safeguard employees
 Case 8:21-cv-00721-CEH-SPF Document 1 Filed 03/25/21 Page 2 of 9 PageID 2




impacted by the COVID-19 pandemic (“COVID-19”).

      3.    Among the FFCRA's protections is the EPSLA.

      4.    The EPSLA mandates covered employers to provide up to two (2)

weeks of paid sick leave and job protection for employees who, among other

things, are (a) subject to a governmental quarantine or isolation order related

to COVID-19 or (b) advised by a health care provider to quarantine or self-

isolate due to concerns related to COVID-19.

      5.    Additionally, 29 C.F.R. § 826.150 prohibits employers from

discharging, disciplining, or discriminating against ant employee because

employee took paid sick leave under the EPSLA.

      6.    Likewise,    an   Employer     is   prohibited   from   discharging,

disciplining, or discriminating against any Employee because such Employee

has filed any complaint or instituted or caused to be instituted any proceeding,

including an enforcement proceeding, under or related to the EPSLA, or has

testified or is about to testify in any such proceeding.

                               JURISDICTION

      7.    The acts and omissions giving rise to this action occurred in Polk

County, Florida.

      8.    Plaintiff was employed by Defendant in Bartow, Florida.

      9.    Defendant provides onsite health centers, virtual care, workplace

wellness programs, and health management solutions for companies with
 Case 8:21-cv-00721-CEH-SPF Document 1 Filed 03/25/21 Page 3 of 9 PageID 3




locations throughout Florida.

      10.   The Court has jurisdiction over this matter pursuant to 28 U.S.C.

§ 1331, as this action involves federal questions regarding the Plaintiff’s rights

under the Families First Coronavirus Response Act (“FFCRA”) and

Emergency Paid Sick Leave Act (“EPSLA”), which are enforced through

sections 15(a)(3), 16 and 17 of the Fair Labor Standards Act (“FLSA”), 29

U.S.C. §§ 216-217. See 29 C.F.R. § 826.150.

                                     VENUE

      11.   Venue is proper in the United States District Court for the Middle

District of Florida pursuant to 28 U.S.C. § 1391 because a substantial part of

the events and omissions giving rise to the claims occurred within this District.

                                   PARTIES

      12.   Plaintiff was an employee of Defendant from approximately

September 2020 through December 2020.

      13.   Defendant was responsible for compensating Plaintiff in exchange

for the work and hours worked by Plaintiff.

      14.   At all times relevant, Defendant was an “employer” as defined by

29 U.S.C. § 2611(4).

      15.   At all times relevant, Plaintiff was an “eligible employee” as

defined by 29 U.S.C. § 2611(2)(A).

      16.   As of the date of her termination, Plaintiff had been employed by
 Case 8:21-cv-00721-CEH-SPF Document 1 Filed 03/25/21 Page 4 of 9 PageID 4




Defendants for at least thirty (30) days.

                         FACTUAL ALLEGATIONS

      17.    Plaintiff was hired by Defendant in September 2020, as a Medical

Assistant.

      18.    On December 4, 2020, Plaintiff found out that she was exposed to

COVID-19 from her daughter, who had tested positive.

      19.    On that same day, Ms. Smith took a COVID-19 rapid test and the

results came back negative.

      20.    Nonetheless, based on Centers for Disease Control guidelines and

her doctor’s orders, Plaintiff had to quarantine for two weeks.

      21.    On December 7, 2020, Plaintiff informed her supervisor that she

had been exposed to COVID-19 and accordingly, had to quarantine for two

weeks in order to prevent the spread of the disease. Plaintiff provided the

Office Manager the doctor’s note regarding the order to quarantine.

      22.    Following the quarantine, Plaintiff was set to return to work on

December 18, 2020.

      23.    However, Plaintiff was told that the Company had called her and

had left several voicemails and that she had been terminated effective

December 10, 2020.

      24.    Plaintiff never received any calls or voicemails.

      25.    At the time of her termination, Plaintiff was able to perform the
 Case 8:21-cv-00721-CEH-SPF Document 1 Filed 03/25/21 Page 5 of 9 PageID 5




essential functions of her job.

      26.   During her employment with Defendant, Plaintiff worked for a

covered employer as defined by the FFCRA.

      27.   At all relevant times, Plaintiff was eligible for EPSLA.

      28.   Prior to her termination, Plaintiff provided notice to Defendant of

her need for EPSLA.

      29.   Plaintiff's notice for her need for EPSLA was timely.

      30.   Defendant's actions violate the provisions of 29 U.S.C §2615(a).

      31.   Defendant's actions violate the provisions of 29 U.S.C §2614(a).

      32.   Defendant's actions constitute retaliation in violation of Plaintiff's

rights under the EPSLA.

      33.   Defendant's actions constitute discrimination in violation of

Plaintiff's rights under EPSLA.

      34.   Defendant interfered with Plaintiff’s rights under FFCRA and

EPSLA.

      35.   Defendant retaliated against Plaintiff in violation of her rights

under FFCRA and EPSLA.

             COUNT I – VIOLATION OF THE FFCRA/EPSLA

      36.   Plaintiff re-alleges and incorporates by reference the allegations in

Paragraphs 1 through 35 above as if fully set forth herein.

      37.   The EPSLA requires employers to provide up to two weeks of paid
 Case 8:21-cv-00721-CEH-SPF Document 1 Filed 03/25/21 Page 6 of 9 PageID 6




sick leave and job protection for employees who, among other things, are (a)

subject to a governmental quarantine or isolation order related to COVID-19 or

(b) advised by a health care provider to quarantine or self-isolate due to

concerns related to COVID-19.

      38.   These paid leave provisions apply to leave taken between April 1,

2020, and December 31, 2020.

      39.   Paid sick time under the EPSLA must be granted in addition to

any pre-existing paid leave benefits provided.

      40.   Plaintiff was entitled to up to two weeks (or 80 hours) of paid sick

leave pursuant to the EPSLA because she was advised by a health care

provider to self-isolate (and was required to do so by governmental order) due

to her COVID-19 exposure.

      41.   Plaintiff was also entitled to job protection.

      42.   Defendant terminated Plaintiff while out on leave.

      43.   This is a direct violation of EPSLA’s requirements.

      44.   Defendant’s violation of the EPSLA’s requirements was willful.

      45.   As a direct and proximate result of Defendant’s violation of the

EPSLA, Plaintiff has been damaged.

      WHEREFORE, Plaintiff respectfully requests that the Court:

      a)    Grant a permanent injunction enjoining Defendant, its officers,

            successors, assigns, and all persons in active concert or
 Case 8:21-cv-00721-CEH-SPF Document 1 Filed 03/25/21 Page 7 of 9 PageID 7




            participation with it, from engaging in any practice which violates

            the FFCRA or EPSLA;

      b)    Order Defendant to make Plaintiff whole, by compensating

            Plaintiff for unpaid sick leave wages, lost wages and benefits,

            including front pay, back pay with prejudgment interest,

            liquidated damages, and other remuneration for physical and

            mental pain, anguish, pain and humiliation from being terminated

            due to the loss of her long-term employment as a result of

            Plaintiff’s exposure and taking of sick leave;

      c)    Award attorney’s fees and costs pursuant to FFCRA and EPSLA;

      d)    Award punitive damages; and

      e)    Award any other relief this Honorable Court deems just and

            proper.

            COUNT II – RETALIATION UNDER THE FFCRA

      46.   Plaintiff re-alleges and incorporates by reference the allegations in

Paragraphs 1 through 39 above as if fully set forth herein.

      47.   The EPSLA prohibits employers from discharging or otherwise

discriminating against any employee because the employee took qualifying

paid sick leave.

      48.   Plaintiff took qualifying sick leave due to COVID-19.

      49.   Plaintiff’s sick leave due to COVID-19 was protected activity.
 Case 8:21-cv-00721-CEH-SPF Document 1 Filed 03/25/21 Page 8 of 9 PageID 8




      50.   Despite   the     EPSLA’s   requirements,   Defendant   unlawfully

terminated Plaintiff after she took leave as a result of her COVID-19 exposure.

      51.   An Employer who discharges, disciplines, or discriminates against

an Employee in the manner described in subsection 29 CFR § 826.150 (a) is

considered to have violated section 15(a)(3) of the FLSA, 29 U.S.C. 215(a)(3),

and shall be subject to the enforcement provisions relevant to such violations

set forth in sections 16 and 17 of the FLSA, 29 U.S.C. 216, 217.

      52.   Defendant violated Plaintiff’s right under the EPSLA and FLSA.

      53.   Plaintiff’s termination was an adverse employment action.

      54.   A causal connection exists between Plaintiff’s protected activity

and adverse employment action.

      55.   As a direct and proximate result of Defendant’s retaliation,

Plaintiff suffered damages.

      WHEREFORE, Plaintiff respectfully requests that the Court:

      a)    Grant a permanent injunction enjoining Defendant, its officers,

            successors, assigns, and all persons in active concert or

            participation with it, from engaging in any practice which violates

            the FFCRA or EPSLA;

      b)    Order Defendant to make Plaintiff whole, by compensating

            Plaintiff for lost wages and benefits, including front pay, back pay

            with prejudgment interest, liquidated damages, and other
 Case 8:21-cv-00721-CEH-SPF Document 1 Filed 03/25/21 Page 9 of 9 PageID 9




            remuneration for physical and mental pain, anguish, pain and

            humiliation from being terminated due to the loss of her long-term

            employment as a result of Plaintiff’s diagnosis and taking of sick

            leave;

      c)    Award attorney’s fees and costs pursuant to FFCRA and EPSLA;

      d)    Award punitive damages; and

      e)    Award any other relief this Honorable Court deems just and

            proper.

                                JURY TRIAL

      Plaintiff hereby requests a trial by jury with respect to all claims so

triable.

      DATED this 25th day of March, 2021.

                                     Respectfully submitted,

                                     s/ Bruce A. Mount
                                      Anthony Hall, Esq.
                                     FL Bar No.:
                                     Bruce A. Mount, Esq.
                                     FL Bar No.: 88754
                                     THE LEACH FIRM, P.A.
                                     631 S. Orlando Avenue, Suite 300
                                     Winter Park, Florida 32789
                                     Telephone: (407) 574-4999
                                     Facsimile: (833) 523-5864
                                     Email: ahall@theleachfirm.com
                                     Email: bmount@theleachfirm.com
                                     Email: yhernandez@theleachfirm.com

                                     Attorneys for Plaintiff
